Citation Nr: 1718209	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  08-08 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of Veteran's death.  


ATTORNEY FOR THE BOARD

T. Jadhav, Associate Counsel


INTRODUCTION

The Veteran served in the Philippine Commonwealth Army and had service with the United States Army forces of the Far East (USAFFE) from April 10, 1942 to October 7, 1942, during which time he was a prisoner of war (POW).  The Veteran died in October 1985.  The appellant claims as his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  


REMAND

A remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the appellant is given every possible consideration.  

Pursuant to the Board's August 2014 remand directives, a VA medical opinion was obtained in January 2017 to determine the nature and etiology of the Veteran's claimed conditions.  In light of the Veteran's POW status, the VA examiner was requested to opine on whether the Veteran's POW experience caused or contributed to his death.  See BVA Decision, p. 12-13, received 08/07/2014.  The examiner indicated that her opinion was based on a review of the claims file.  The examiner was directed to indicate whether it is as least as likely as not that any disease in 38 C.F.R. § 3.309(c), including heart disease, its complications and nutritional deficiency caused or materially contributed to the Veteran's death.  In so finding, the examiner stated that it was less likely than not that the Veteran's POW experience caused or contributed to the Veteran's death and that it was less likely than not that any disease in 38 C.F.R. § 3.309(c) including heart disease, its complications and nutritional deficiency caused or materially contributed to the Veteran's death.  See VA Examination, p.1-2, received 01/13/2017.  

The Board is satisfied with the examiner's response in relation to whether heart disease caused or substantially contributed to the Veteran's death.  Such question was answered in the negative.

However, the January 2017 examination did not specifically consider the role of avitaminosis, shown during service in 1942 and after service in 1983, in the Veteran's death.  See Medical Treatment Record-Government Facility, p.1, received 07/23/1984; see also STR-Medical, p.11, received 05/15/2014.  Moreover, it does not appear that the examiner considered the POW forms that the Veteran filled out as well.  See Medical Treatment Record-Government Facility, p. 29, received 08/31/1984.  Therefore, the Board finds that the January 2017 VA examination is inadequate.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's contentions and other lay statements.  See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  On remand, an addendum opinion must be obtained to determine whether avitaminosis caused or contributed to the Veteran's death.  

Accordingly, the case is REMANDED for the following action:

1. Direct the examiner who conducted the January 2017 VA examination, or another appropriate VA provider if that individual is unavailable, to provide an addendum opinion.  

a) The examiner is directed to the August 1984 Medical Treatment Record and comment on the Veteran's complaints of chest pain, as well as the Doctor's findings of malnutrition and infection.  See Medical Treatment Record-Government Facility, p 1-4, received 08/31/1984.  Specifically, it was noted that malnutrition had rendered the Veteran susceptible to infections.  The examiner is also directed to consider and comment on the Veteran's responses regarding the adequacy of his diet during captivity, which included a complete lack of meat, dairy products, nuts, fish, bread, legumes, and fruits, as well as an inadequate supply of other items including vegetables and water.  See Former POW Medical History Form.  

Based on the above, the examiner should state whether avitaminosis or any other disorders/residuals stemming from malnutrition were at least as likely as not manifested to a degree of 10 percent or more following service.  The examiner should then state whether it is at least as likely as not that avitaminosis or other disorder/residual of malnutrition at least as likely as not caused or substantially contributed to the Veteran's death.  The examiner is apprised that the notations on the death certificate reflecting acute myocardial infarction and hypertension are not probative evidence and that the prior examination in January 2017 already found an absence of any relationship between heart disease and/or hypertension and the Veteran's death.  
		
The examiner should provide a rationale for all opinions provided.  If the examiner is unable to provide the necessary opinion without resorting to speculation, the examiner must provide an explanation for the inability.  

2. After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a SSOC to the appellant and afford her an opportunity to respond.  Then, return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  







